Citation Nr: 1139601	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  06-28 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for residuals, low back injury (thoracolumbar spine), with T-12 vertebral fracture, arthritis, and degenerative disc disease.

2. Entitlement to service connection for residuals of root canal, damage to tooth   no. 9 (left front tooth), including for purposes of VA outpatient treatment.

3. Entitlement to service connection for a damaged right front tooth.

4. Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss. 

5. Entitlement to a compensable evaluation for left ear hearing loss.

6. Entitlement to a higher evaluation than 10 percent for bilateral tinnitus. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and A.H.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to June 1979.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Through an April 2006 rating decision, the RO denied a petition to reopen service connection for right ear hearing loss, and an increased rating for left ear hearing loss. Thereafter, a December 2007 decision denied service connection for a root canal to the left front tooth, and a back condition. Regarding the claim for service connection for a dental disability, the Board must characterize this issue as including seeking eligibility for VA outpatient treatment. See Mays v. Brown, 5 Vet. App. 302, 305 (1993) (a claim for service connection for a dental disorder for compensation purposes must also be considered a claim for                  VA outpatient dental treatment).

In its January 2011 Supplemental Statement of the Case (SSOC), the RO has reopened the Veteran's claim for service connection for right ear hearing loss   based on receipt of new and material evidence. This notwithstanding, the Board must determine whether to reopen the RO's denial of benefits in the first instance, because this affects the Board's legal jurisdiction to adjudicate the underlying claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

In July 2011, a videoconference hearing was held before the undersigned    Veterans Law Judge (VLJ) of the Board, a transcript of which is of record. Following the hearing, that same month, the Veteran provided additional evidence consisting of a lay witness statement and a newspaper article, accompanied by a waiver of RO jurisdiction. See 38 C.F.R. § 20.800, 20.1304(a) (2011). 

Also, by July 2011 correspondence, the Veteran withdrew from appellate consideration claims for service connection for right front tooth dental trauma, and for increased rating for bilateral tinnitus. See 38 C.F.R. § 20.204 (2011). 


FINDINGS OF FACT

1. In July 2011, prior to the promulgation of a decision in the appeal on the claims for service connection for a right front tooth disability and increased rating for bilateral tinnitus, the Board received notification from the Veteran that a withdrawal of this appeal as to these claims is requested.

2. There is competent and probative medical evidence etiologically linking the Veteran's diagnosed spondylosis and degenerative joint disease of the lumbosacral spine with his military service.

3. Through a May 1997 rating decision, the RO denied the Veteran's original claim for service connection for right ear hearing loss. The Veteran did not commence an appeal of that decision.

4. Since then, additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim for service connection for right ear hearing loss. 

5. However, the competent and probative medical evidence weighs against finding that the Veteran's right ear hearing loss is etiologically related to military service.

6. The Veteran does not have a current left front tooth disability involving loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region. He did not incur his claimed disability due to dental trauma, nor does he fall within any other categorization under which VA outpatient treatment may be authorized. 

7. The Veteran has hearing loss in the left ear no worse than a designation of    Level II. 


CONCLUSIONS OF LAW

1. The criteria have been met for withdrawal of an appeal by the Veteran as to the claims for service connection for a right front tooth disability and an increased rating for bilateral tinnitus. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for a low back disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3. The May 1997 RO rating decision that denied service connection for right ear hearing loss became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011);                38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2011).

4. New and material evidence has been received to reopen the previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

5. The criteria are not met for service connection for right ear hearing loss.               38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011);           38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).
6. The criteria are not met for service connection for residuals of a root canal, with damage to tooth no. 9, for VA compensation and outpatient treatment purposes.     38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011);           38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, 17.161 (2011).

7. The criteria are not met for a compensable rating for left ear hearing loss.                 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims Withdrawn from Appeal

Generally, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran has withdrawn this appeal regarding the claims for service connection for a right front tooth disability and increased rating for bilateral tinnitus and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review these issues on appeal and they are dismissed.

II. Claims Decided on Appeal

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

As indicated below the Board is granting the benefit sought on appeal of entitlement to service connection for a low back disability. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Meanwhile, the RO issued September 2005 VCAA notice correspondence on the claims for service connection for right ear hearing loss and increased rating for left ear hearing loss, and a May 2007 VCAA letter on service connection for a dental condition. Through this correspondence the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi,        16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the September 2005 VCAA notice correspondence preceded the April 2006 RO rating decision adjudicating both the claims for service connection for right ear hearing loss, and increased rating for left ear hearing loss. Also, the May 2007 VCAA notice was sent prior to issuance of the December 2007 rating decision adjudicating the claim now before the Board for service connection for a dental condition, and thus similarly met the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining service treatment records (STRs), and VA outpatient records. There is no indication of any outstanding private medical records to obtain. The Veteran has undergone VA Compensation and Pension examination both with respect to service connection for right ear hearing loss, and to ascertain the severity of service-connected left ear hearing loss. As to the possibility of a VA examination regarding a dental condition, the Board finds that such examination is unnecessary to decide that particular claim. In the first instance, the Veteran is not claiming any dental disability that would be cognizable as a compensable disability, and therefore service connection for VA compensation purposes is not at issue. Thus, there is no determinative question of whether he has a current disability that may be etiologically related to service, and no reason to order an exam on this account. See 38 C.F.R. § 3.159(c)(4) (2011). Moreover, on the remaining question of service connection for outpatient treatment purposes, what this issue involves is whether the Veteran's condition falls within the narrow regulatory categories for what will permit outpatient treatment. Most notably,             he does not claim a dental condition due to dental trauma per se (as that term is defined for VA purposes) which might otherwise require ordering a VA exam.        In summary, no VA examination has been required to fairly and accurately decide the Veteran's claim for dental disability. 

Meanwhile, in support of his claims, the Veteran provided private medical records and several personal statements. He testified at a Board videoconference hearing. There is no indication of any further relevant evidence or information which has not already been obtained.  Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service Connection for a Low Back Disability

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also relevant towards establishing direct service connection, where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R.            § 3.303(b).

Service treatment history reflects a November 1972 clinical entry indicating a complaint of low back pain over two weeks, after the Veteran jumped off the wing tip of a plane. At that time, range of motion was good with minimal pain located in the lumbosacral region. There is a subsequent record of a May 1976 consult for mid-back pain over the previous five months, which the Veteran believed was probably caused by back strain. At that point, there was full range of motion and   no obvious spasm noted. X-rays were within normal limits. 

The Veteran has also alleged relevant in-service injury. He describes an incident in 1972 at Camp Lejeune when a Second Lieutenant entered a parked jeep and accidently put the vehicle in reverse while the Veteran was behind him, pinning   the Veteran for a moment between the jeep and a large box for transporting goods. According to the Veteran, he never sought treatment for this injury.

More recently also he alleges having experienced a motorcycle accident in 1979 during which he sustained minor scrapes and bruises, but later realized there was more substantial injury including to his back, and this precipitated his eventual decision not to continue with military service. The Veteran has provided a copy of a newspaper article clipping confirming the occurrence of the accident. 

In August 2007, the Veteran underwent VA Compensation and Pension examination for orthopedic evaluation, including of the lumbar spine. The VA examiner indicated his review of the claims file. Also noted was observation of the incident in the early 1970s when the Veteran was struck by a jeep, and other      post-service occupational injuries to the back in 1988 and 1992 in the capacity as a police officer. Following a physical examination, the diagnosis given was,                 in pertinent part, spondylosis and degenerative joint disease of the lumbosacral spine. The VA examiner further expressed the opinion that based on the Veteran's subjective complaints, physical exam as well as radiological findings (including lumbar spine spondylosis), the Veteran's presenting complaints and limitations of activities of daily living were most likely caused by his initial injury to the lumbar spine in 1973. 

Reviewing the foregoing, the Board determines that there is a sufficient basis in the evidence as to fulfill the criteria for service connection. The Board's decision in this regard hinges upon the August 2007 VA examiner's opinion, a pronouncement which is not as definitive as it could be, but nonetheless properly relates                the Veteran's current lumbar spine pathology to an incident of his military service, particularly when resolving all reasonable doubt in the Veteran's favor as VA is required to do. See 38 U.S.C.A. § 5107(b). The Board's acceptance of this opinion as probative medical evidence is significantly grounded in the fact that the VA examiner fully reviewed the contents of the claims file, with the documented back injuries mentioned, as well as took into account the Veteran's own competent assertion of in-service injury. Indeed, VA must give credence to competent and credible allegations of in-service injury even where not actually documented.            See generally, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Moreover, the August 2007 examiner's opinion appears to have had a sufficient scope of review of the complete medical history, considering the Veteran's intercurrent post-service back injuries, but still apparently finding that these       were not the more likely cause of present day pathology.

The Board points out that a more detailed medical inquiry could be conducted on the subject of medical etiology in this case, however, there is already enough favorable evidence on that subject to effectively substantiate the Veteran's claim, again, resolving the benefit-of-the-doubt in furtherance of the claim on appeal. 

Consequently, the Board concludes that the requirements for service connection for spondylosis and degenerative joint disease of the lumbosacral spine have been met, and the claim is therefore granted. 

Service Connection for Right Ear Hearing Loss

Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Through a May 1997 rating decision, the RO denied the Veteran's original claim for service connection for right ear sensorineural hearing loss, due to the absence of clinical findings that would establish a current claimed disability. The RO reached this determination considering the most recent audiometric findings available under the provisions of section 3.385. As the Veteran did not file a timely Notice of Disagreement (NOD) with this decision, the May 1997 rating decision became final and binding on the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

The essential element lacking at the time of the RO's original decision in this case was the presence of a current claimed disability. Evidence of a present disability is a cornerstone of a valid claim for service connection. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.");  Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski,                 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").

Since then, new evidence has been obtained which substantiates the previously deficient element of a current claimed disability. The report of a November 2010 VA Compensation and Pension examination by an audiologist establishes that on authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
40
LEFT
30
25
30
80
80

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 88 percent in the left ear.

Based on the foregoing, the Veteran now demonstrates an audiometric threshold of 40 dB in the right ear at 4000 Hz. On this characteristic alone, the evidence is sufficient to establish a right ear hearing loss disability pursuant to section 3.385. Therefore, the preliminary criteria to establish a right ear hearing loss disability for VA purposes is met. The newly received VA examination report constitutes new and material evidence to reopen the Veteran's claim. 

In summary, evidence that is both "new" and "material" has been received. Accordingly, the Board concludes that the criteria for reopening a claim for service connection for right ear hearing loss are met. See 38 U.S.C.A. § 5108; 38 C.F.R.          § 3.156. 

The Board further finds that the claim for service connection for right ear hearing loss, having been reopened, may also be fairly readjudicated upon its merits at this time. As regards the issue of service connection for right ear hearing loss, now that a current hearing loss disability has been established within the precepts of                38 C.F.R. § 3.385, the dispositive question in resolving this claim becomes one of medical nexus, that is, whether right ear hearing loss is incidental to an incident of                  the Veteran's military service. The presence of a causal nexus to service is an essential element to establish service connection for a claimed disability.                     See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

To this effect, the Veteran has addressed in detail his averred exposure to extreme noise levels in service, explaining that from January 1973 to July 1974 he was responsible for jet aircraft maintenance on a type of plane which produced particularly loud engine noise when taxiing down the runway. He recalls being ordered to the flight line to fix broken equipment on planes, and not having had time to utilize adequate hearing protection. He further describes having sustained acoustic trauma while on the firing range utilizing various guns and other weapons. 

There is also of record, however, a December 2010 VA medical opinion                   (an addendum to a November 2010 VA audiological exam report) which considered the issue of whether right ear hearing loss was related to the Veteran's military service. The evaluating VA audiologist made reference to the Veteran's documented medical history during service and since then. An exhaustive summary was given of service medical history, which in each instance, including upon separation from service in June 1979, demonstrated entirely normal hearing for the right ear. The VA examiner's summary of medical history further recounted that it was not until a July 1996 VA audiogram that the Veteran had began to show mild to moderate sensorineural hearing loss in the right ear. The VA audiological examiner then expressed the opinion that the Veteran's right ear hearing loss was not caused by or a result of his military service. The stated rationale for the opinion was that the Veteran entered and was discharged from military service with normal hearing in the right ear. In the opinion of the examiner, the Veteran's right ear hearing loss was not due to his military service. Once the Veteran was away from military excessive noise exposure, his hearing loss would not have started in the right ear after the fact. 

The Board finds the foregoing opinion persuasive, given that it is thoroughly grounded in the Veteran's documented medical history, and presents a thorough and reasoned rationale. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). Initially, the opinion directly takes into account the lack of documentation of any hearing loss in military service in its rationale, and the likelihood that any signs of early onset hearing loss would have shown up in service. Just as significant, moreover, it is readily apparent from the previous November 2010 VA audiological exam report (performed by this same audiologist) that the Veteran had the full opportunity to recount his own reported history of         in-service noise exposure, and that these assertions were thus duly considered by the evaluating audiologist along with what the objective service records stated.       See Ledford v. Derwinksi, 3 Vet. App. 87, 89 (1992) (an absence of documented hearing loss in military service still does not preclude the claimant from establishing service connection when there is a post-service diagnosis of hearing loss, and medical evidence establish a causal link to service). The VA examiner instead essentially opined that even given the Veteran's assertions, when weighed against the documented medical history, the latter was more compelling. 

Yet another factor supporting the Board's acceptance of this opinion is the general lack of continuity of symptomatology from service discharge to the present of a right ear hearing loss problem, particularly given the gap from discharge in 1979   up until initial diagnosis in 1996, an interval of more than 15 years. See 38 C.F.R.      § 3.303(b) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "chronic" in nature). See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). It is worth noting that there is one medical study that eluded mention on the VA examiner's report, dated from October 1986 and involving a general physical conducted at a university clinic, but which nonetheless indicated on the audiological evaluation section a left ear hearing problem, with normal hearing found as regarding the right ear. This study, though not cited by the December 2010 VA opinion, nonetheless even further corroborates the examiner's opinion. Indeed, there is a compelling basis to accept as dispositive the December 2010 medical opinion on the etiology of hearing loss, and no other contrary opinion of record on the same subject.  

The Veteran's own assertions have also been afforded appropriate weight however, as he is a layperson, he cannot opine on the causation of right ear hearing loss with the same competent authority as he could similarly assert noise exposure, given that the subject of etiology, particularly where involving a period of several decades and the occurrence of hearing loss, is a matter not within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski,                    2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for right ear hearing loss. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     




Service Connection for Dental Disability

In regard to claims for service connection for a dental disability, under 38 C.F.R.         § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely       for the purpose of establishing eligibility for outpatient dental treatment under                38 C.F.R. § 17.161. The rating agency will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service. Section 3.381 then sets forth various provisions under which an identified condition is presumed service-related. Access to outpatient dental services is available for those individuals having a dental condition to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161. Based on class II(a) of eligibility, those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability. 38 C.F.R. § 17.161(c). Meanwhile, class II of eligibility sets forth the conditions under which treatment indicated as reasonably necessary for one-time correction may be authorized otherwise for service-connected noncompensable dental disability. 38 C.F.R. § 17.161(b).

In comparison, service-connected compensation for loss of teeth or other qualifying dental disorder generally requires that there have manifested loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region. See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (provision of the VA Rating Schedule pertaining to compensation for loss of teeth).

In furtherance of his claim, the Veteran contends that while completing boot camp in San Diego, California, he underwent a root canal to repair a damaged tooth.         He states that he and the dentist did not have a good doctor-patient relationship because the dentist was exceptionally rough in completing work, and as a result the dentist did not finish the root canal work. The Veteran had been scheduled for second and third follow-up appointments, but did not appear due to the circumstances described. The Veteran himself did not seek related follow-up dental care for a period of several years. As a result of this, the tooth itself had long since died causing a discoloration to occur, and now requiring a repair and a crown on  the tooth.  

The Veteran's service dental records while limited in scope, do show in June 1974 (approximately three years after the Veteran's enlistment and basic training) treatment rendered upon tooth no. 9 without specifying what was completed. It is noted that the following month the Veteran failed to appear for a subsequent appointment. There is no further written notation as to treatment performed upon tooth no. 9. A diagram of restorations and treatments performed throughout service however does depict a carious tooth at tooth no. 9 with additional work done to the nerve root, substantiating the Veteran's indication that he received (or at least started to receive) root canal work. 

In connection with this claim, the Veteran in September 2007 provided an undated letter from Dr. C.H., treating dentist, stating that the Veteran had been in his practice since April 2004, having routine dental care. According to the private dentist, the Veteran was now in need of a post-core and crown to restore tooth no. 9. The dentist further stated that the Veteran's "endodontics were performed in 1971 while traumatizing his front teeth in the U.S.M.C."

An April 2008 record of services provided by this dentist verifies that the Veteran had a fractured right tooth no. 9, and would need a post, core and crown to restore the tooth.

Having reviewed the above, the Board does not find a plausible basis upon which to grant service connection for dental disability involving the left front tooth, whether for compensation purposes or for VA outpatient treatment. Insofar as the possibility of obtaining VA compensation, the condition in question does not involve loss of substance of the body of the maxilla or mandible, or surrounding tissue, and hence could not provide the grounds for an award of VA disability compensation.            The dental condition described is limited in scope to a single tooth, but again, not the body or tissue of the maxilla or mandible. Consequently, the claim as it seeks service connection for VA compensation purposes must be denied.

There remains the potential availability of VA outpatient treatment, the criteria for which the Board also finds effectively have not been met in this case. Access to outpatient treatment is governed by the provisions of 38 C.F.R. § 17.161, and under this regulation to obtain one-time treatment as a class II patient the Veteran would have had to have filed a claim within one-year of discharge from military service, which he clearly did not in this case since his claim was not filed in 2005, and he was discharged in 1979. It follows that even if the Veteran's current dental pathology were conclusively shown to originate from lack of proper medical care  in service, he could not qualify under class II absent a timely claim for one-time treatment. The next relevant category is class II(a), permitting treatment as necessary where disability has originated due to dental trauma. Here, however, there is no such indication of precipitating trauma. Whereas the Veteran has claimed dental disability from failure to properly treat his condition in service by the original treating dentist, that alone does not rise to the level of traumatic injury.        See e.g., VAOPGCPREC 5-97 (Jan. 22, 1997) (the term "service trauma" does not include the intended effects of treatment provided during the veteran's military service). In addition to the foregoing, the Veteran does not meet any of the other criteria for when VA dental treatment may be authorized, including previous prisoner of war status, or having had dental disability originate from (or have undergone aggravation from) an already service-connected disability. The Board recognizes that there may have been lapses in dental care that the Veteran sustained in service, which ultimately he was not able to rectify in time to prevent the diagnosed clinical damage to tooth no. 9. That having been said, the applicable regulations are clear in denoting when VA outpatient treatment may be authorized, and none of these requisite conditions have been met. 

Accordingly, the Board is denying the claim for service connection for residuals of a root canal, with damage to tooth no.9, for both compensation and outpatient treatment purposes. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
Increased Rating for Left Ear Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from 0 percent to         100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.    VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.                The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is            30 percent. See 38 C.F.R. § 4.85.

The Veteran underwent VA audiological examination in March 2006. At that time, an audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
20
70
75

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.

Upon VA audiological evaluation on an outpatient basis in September 2009,             the results were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
0
5
5
30

Speech audiometry revealed speech recognition ability of 88 percent in the left ear.


Upon VA re-examination in November 2010, an audiogram showed as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
30
80
80

Speech audiometry revealed speech recognition ability of 88 percent in the left ear.

Considering the above findings in regard to the applicable rating criteria for evaluating hearing loss disability, the Board concludes that there is no basis to assign a compensable rating for service-connected left ear hearing loss. As the most pronounced degree of  hearing impairment available was shown on the VA Compensation and Pension examination of November 2010, the Board will utilize this particular hearing test as the benchmark upon which to properly evaluate this condition. The audiological findings obtained in November 2010 indicated hearing loss consistent with the numerical designation of Level II in the left ear (factoring in both puretone thresholds and speech discrimination scores), amounting to a noncompensable rating when considered under 38 C.F.R. § 4.85, Table VI.            Also, at no point was there a pattern of "severe" hearing impairment in either the right or left ear, in which situation Table VIA is also for application (under which word discrimination test results are excluded). See 38 C.F.R. § 4.86. Consequently, while the November 2010 may have shown an overall worsening in hearing loss in the left ear, this was not sufficient to warrant a compensable disability evaluation. 

The Veteran at one point in November 2009 raised the contention that a higher evaluation might be warranted because he now was utilizing a left ear hearing aid.
In interpreting the medical findings set forth above, however, the Board is constrained to apply the mathematical formulas inherent to the governing rating criteria. Apart from the audiometric data conveyed above, there is no other basis upon which to objectively review the severity of the Veteran's bilateral hearing loss. The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment. Under this standard, the criteria for a compensable rating is not met. 
The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's left ear hearing loss disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate. The applicable rating criteria provide for the most objective assessment possible based upon measurement of actual auditory acuity at designated frequencies. The Veteran has not alleged any symptomatology that would necessarily fall outside of the provisions of the rating criteria. Thus,               the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. In this regard, however, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. Indeed, by all indication he remains gainfully employed. There also is no indication of a particularly substantial, undue or unusual impact upon functional capacity that would manifest in a workplace setting. See e.g., Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007)  (in view of potential entitlement to extraschedular rating the examiner should describe effect of hearing loss on occupational functioning and daily activities). Moreover, the Veteran's service-connected hearing loss also            has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for a compensable rating for           left ear hearing loss. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.             The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

The claim for service connection for a right front tooth disability is dismissed.

The claim for a higher evaluation than 10 percent for bilateral tinnitus is dismissed.

Service connection for spondylosis and degenerative joint disease of the lumbosacral spine is granted.

New and material evidence having been received, the claim for service connection for right ear hearing loss is reopened.
Service connection for right ear hearing loss is denied.

Service connection for residuals of root canal, damage to tooth no. 9 (left front tooth), including for purposes of VA outpatient treatment, is denied.

A compensable evaluation for left ear hearing loss is denied.





______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


